COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
ASARCO, INCORPORATED and                       )     
CAPCO PIPE COMPANY
INCORPORATED,  )                    No.  08-02-00226-CV
                                                                              )
Appellants,                         )                             Appeal from
                                                                              )     
v.                                                                           )                 County Court at Law No. 3
                                                                              )
DOUGLAS KWASNIK, ARLIENE                     )                 of El Paso County, Texas
PEARSON, JUSTIN KWASNIK, et
al.,              )
                                          )                        (TC# 2001-297)
Appellees.                          )
 
O
P I N I O N
 
Pending
before the Court is the motion of Appellants, Asarco, Incorporated and Capco Pipe Company Incorporated, to dismiss this appeal
pursuant to Tex.R.App.P. 42.1, which states that:
(a) The appellate
court may dispose of an appeal as follows:
 
(1)  in accordance with
an agreement signed by all parties or their attorneys and filed with the clerk;
or
 
(2)  in accordance with a
motion of appellant to dismiss the appeal or affirm the appealed judgment or
order; but no party may be prevented from seeking any relief to which it would
otherwise be entitled.
 
By
their motion, Appellants voluntarily request dismissal of the appeal pursuant
to Rule 42.1(a)(2) because they no longer desire
to pursue the appeal.  Because Appellants
have established compliance with Rule 42.1(a)(2), we
grant Appellants= motion
and dismiss the appeal.
 
November 7, 2002
                                                                        

ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)